 

EXHIBIT 10.2

 

AMENDMENT OF THE

3M 2008 LONG-TERM INCENTIVE PLAN

 

WHEREAS, 3M has adopted and maintains the 3M 2008 Long-Term Incentive Plan
(hereinafter referred to as the “Plan”), which Plan is intended to provide
long-term incentive compensation to certain employees of the Corporation and its
Affiliates as well to the nonemployee members of the 3M Board of Directors;

 

WHEREAS, 3M requires many of its employees, as a condition of employment, to
enter into agreements containing provisions restricting their use or disclosure
of confidential information, assigning rights to inventions they make, and
prohibiting the solicitation of 3M customers or the performance of services for
3M’s competitors for a period following the termination of their employment;

 

WHEREAS, 3M wishes to amend the Plan to provide for the immediate forfeiture of
stock awards made to certain employees in the event that they breach certain
provisions of their employee agreements; and

 

WHEREAS, Section 16 of the Plan provides that such Plan may be amended at any
time by the Board of Directors;

 

RESOLVED, that the Plan be and it hereby is amended by revising the eighth
paragraph of Section 7 to read as follows and by including the following new
paragraph immediately following such eighth paragraph, effective immediately:

 

If a Participant’s employment with the Company or an Affiliate is terminated due
to a Disqualifying Termination, participation hereunder shall cease and all of
the Participant’s Awards granted under this Plan shall be automatically
forfeited, notwithstanding any language to the contrary in this Plan document.

 

If a Participant breaches the provisions of such Participant’s agreement with
the Company or an Affiliate pertaining to nondisclosure of confidential
information, assignment of rights to inventions, competition with the Company or
post-employment solicitation of the Company’s employees or customers, and such
agreement provides for the forfeiture of Awards granted under this Plan in the
event of such breach, all of the Participant’s Awards granted under this Plan
since the date that such Participant signed such agreement shall be
automatically forfeited, notwithstanding any language to the contrary in this
Plan document.

 

1

--------------------------------------------------------------------------------